DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 16, 20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated  by Sygiyama et al (US 8,350,427)

With regard to claim 1 Sygiyama et al  disclose electrically-powered submersible pump, the pump comprising:
a pump housing (2);
a ring-style terminal block (5)  including (Fig. 11, 12)  an annular component having a plurality of terminals (54, 55v) , each of the plurality of terminals being spaced apart about the annular component, at least one terminal (55w) of the plurality of terminals extending outwardly from the annular component;
a motor a rotary electrical machine contained within the pump housing, the motor in communication with at least one of the plurality of terminals; and


With regard to claim 2,  Sygiyama et al  disclose that  the pump housing includes a terminal housing and a motor housing, the terminal housing and the motor housing coupled together to form a seal around the ring-style terminal block and a stator of the motor.
With regard to claim 3,  Sygiyama et al  disclose that  the ring-style terminal block is secured to the motor housing via one or more anchors.

    PNG
    media_image1.png
    596
    588
    media_image1.png
    Greyscale


With regard to claim 5,  Sygiyama et al  disclose (Fig. 11) that  the annular component includes a radially inward facing surface (52) and a radially outward facing surface (51), the radially inward facing surface is at least partially defined by a first radius and the radially outward facing surface at least partially defined by a second radius larger than the first radius.
With regard to claim 6,  Sygiyama et al  disclose (Fig. 11) that  annular component further includes a top surface (511) extending between the radially inward facing surface and the radially outward facing surface, and a bottom surface extending between the radially inward facing surface and the radially outward facing surface and formed opposite the top surface, the bottom surface separated from the top surface by a thickness.
With regard to claim 7,  Sygiyama et al  disclose (Fig. 10) that  at least one terminal of the plurality of terminals extends radially inward from the radially inward facing surface of the annular component and at least one terminal of the plurality of terminals extends radially outward from the radially outward facing surface of the annular component.
With regard to claim 8,  Sygiyama et al  disclose (Fig. 10) that  the plurality of terminals extend radially inward from the radially inward facing surface, through the annular component, and radially outward from the radially outward facing surface.
Claim(s) 14-16, 20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated  by Arai et al  (US 9,331,539)
With regard to claim 14, Arai et al disclose a electrically-powered submersible pump, the pump comprising:
a pump housing (1);
a motor contained within the pump housing; and
a ring-style (Fig. 4)  terminal block(10)  including:
the power distribution structural component 10 is a power distribution structural component of a motor and
at least one mounting feature (14; Fig. 1) including a cylindrical through hole extending from the top surface of the annular component through the bottom surface of the annular component.
With regard to claim 15, Arai et al disclose  that each of the mounting features further includes a cylindrical insert that extends at least partially into the cylindrical through hole, the motor includes a motor housing with a bearing plate, and an anchor extends through each cylindrical insert to secure the ring-style terminal block to the bearing plate.
With regard to claim 16 Arai et al  disclose  submersible pump comprising:
a pump housing defined by a motor housing (1) and a terminal housing (91,);
a power cable (a cable being attached at 11, 1, 13), at least part of the power cable extending substantially vertically through the terminal housing; and
a ring-style terminal block (10) including an annular component having a plurality of terminals (Fig. 11), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing.
With regard to claim 20 Arai et al  disclose  (Fig. 18) that at least one terminal of the plurality of terminals extends radially inward from a radially inward facing surface of the annular component and at least one terminal of the plurality of terminals extends radially outward from a radially outward facing surface of the annular component,

.

Claim(s) 16-19  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated  by Shim et al(US 2015/0076944 )
With regard to claim 16 Shim et al  disclose  submersible pump comprising:
a pump housing defined by a motor housing (210) and a terminal housing (110);
a power cable (cu,cv, cw), at least part of the power cable extending substantially vertically through the terminal housing; and
a ring-style terminal block (100) including an annular component having a plurality of terminals (Fig. 4), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing.
With regard to claims 17 and 18  Shim et al  disclose (Fig. 1)  that  the motor housing (210) includes a bearing plate with openings, the submersible pump including a motor cable configured to extend through the bearing plate openings to the ring-style terminal block and wherein a control cable extends substantially vertically through the terminal housing (Shim et al motor inherently includes motor cable and control cable , since it is utilized in electronic power steering system with  (para. 0006 -The Electronic Control Unit (ECU) of the EPS drives the motor based on driving conditions detected by a vehicle speed sensor, a torque angle sensor, and a torque sensor in order to guarantee revolution stability and provide rapid restoring force, thereby enabling safe driving for a driver.
.
Allowable Subject Matter
Claims 9-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
that the radially inward facing surface of the annular component comprises a first circumferential array of barriers extending radially inward from the radially inward facing surface of the annular component to separate each of the plurality of terminals from adjacent terminals (cl. 9) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								9/30/21